DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10, 12-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/146690 SABACH et al., hereinafter “Sabach”, in view of CN 106214176 Farrugia et al., hereinafter “Farrugia” (both cited previously).

Regarding claim 1, Sabach discloses a method (Page 2, line 16) for tracking cardiac health (Page 2, lines 16-20) of a subject (Page 2, line 16) using voice analysis (Page 2, lines 16-20 and Page 7, lines 10-11), the method comprising: receiving a voice sample from the subject (Figure 1A, element 104 and Page 27, lines 27-30); storing a baseline voice sample (Page 22, lines 32-34, the reference value is taken from the subject and is compared to the voice samples and Page 8, lines 15-17 discloses the reference voice features being stored in a memory), wherein the baseline voice sample is based on a group of individuals (Page 23, lines 2-9; it is mentioned that in some embodiments the reference values are from the same subject, but adds that alternatively the reference can be provided from a database; also see Page 54, lines other healthy and/or pathological voice samples), wherein each individual of the group of individuals has at least one statistical characteristic that is similar to a statistical characteristic of the subject (Page 22, lines 32-34 and Page 23, lines 1-9; the subject’s sample is compared to a threshold if the characteristic is similar to the group of data points, i.e. the group of individuals, in the database above a threshold then they are determined to be in a pathological condition and the opposite hold true and the characteristic is interpreted as shown in Page 4, lines 15-20 being a statistical characteristic) and wherein the group of individuals includes at least one other individual than the subject (Page 23, lines 2-9; it is mentioned that in some embodiments the reference values are from the same subject, but adds that alternatively the reference can be provided from a database; also see Page 54, lines 11-13 that discloses that reference values are derived from a database that contains other healthy and/or pathological voice samples, which is interpreted to be other than the subjects measurements); determining one or more characteristics of the voice sample (Page 27, lines 30-34 and Page 28, lines 1-3); and determining the subject's cardiac health by comparing the one or more characteristics (Page 8, lines 25-27 and Page 10, lines 7-11) of the voice sample to one or more characteristics of the baseline voice sample (Page 65, lines 21-26).
Sabach does not disclose determining the existence of a pulmonary edema condition in the subject affecting the subject's voice. 
However, Farrugia teaches receiving a sound sample from a subject (Page 14, lines 7-14) analyzing the sound, and comparing the sound to other data to determine a pulmonary 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the cardiac condition in Sabach (Page 8, lines 25-27 and Page 10, lines 7-11), is a pulmonary edema condition as taught by Farrugia, in order to detect that specific condition and evaluate the subjects cardiac health based upon it (Farrugia; Page 14, lines 7-14 and Page 14, lines 19-21).
Regarding claim 2, Sabach discloses the subject's cardiac health (Page 37, lines 13-15) comprises determining the subject's cardiac health using machine learning techniques (Page 37, lines 5-15).
Regarding claim 4, Sabach discloses the baseline voice sample (Page 22, lines 32-34, reference value) is based on the subject (Page 22, lines 32-34, the reference value is taken from the same subject but at samples which are known to be healthy and/or pathologic) and the group of individuals (Page 23, lines 2-9; it is mentioned that in some embodiments the reference values are from the same subject, but adds that additionally the reference can be provided from a database; also see Page 54, lines 11-13 that discloses that reference values are derived from a database that contains other healthy and/or pathological voice samples).
Regarding claim 6, Sabach discloses determining one or more characteristics of the voice sample (Page 27, lines 30-34 and Page 28, lines 1-3) comprises determining a frequency distribution (Page 25, lines 19-28 and Page 4, lines 12-14; frequency is one of the voice features and it is shown that one can calculate the distribution of any one of the features) of the voice sample and wherein determining the subject's cardiac health (Page 8, lines 25-27 and Page 10, 
Regarding claim 7, Sabach discloses determining a cardiac health trend (Page 25, lines 3-18) for the subject (Page 2, line 16) based on the subject's cardiac health determined at a first time (Page 25, lines 3-18; two voiced segments having suggestive trends and they clearly identify time intervals between the two, which suggests that one segment is measured before the other) and a second time (Page 25, lines 3-18), the second time occurring after the first time (Page 25, lines 3-18; two voiced segments having suggestive trends and they clearly identify time intervals between the two, which suggests that one segment is measured before the other).
Regarding claim 8, Sabach discloses stratifying the subject into a risk category (Page 36, lines 20-21; a probability can be identified, the higher the probability the higher the risk and Page 30, lines 22-24 shows the capability of determining risk) based on the subject's cardiac health (Page 36, lines 20-21).
Regarding claim 9, Sabach discloses receiving sensed data (Page 23, lines 29-34 and Page 24, lines 1-2; ECG data) from a sensor (Page 21, lines 17-19; acknowledges that ECG can be measured using a sensor) associated with the subject and wherein determining the subject's cardiac health is based on the sensed data (Page 23, lines 29-34 and Page 24, lines 1-2; the ECG data is used for validation and further specificity of the test and is used to determine the cardiac condition).
Regarding claim 10, Sabach discloses receiving health data associated with the subject (Page 23, lines 19-21 this data is received by a display/keyboard Page 14, lines 31-32) and wherein determining the subject's cardiac health (Page 8, lines 25-27 and Page 10, lines 7-11) comprises determining the subject's cardiac health based on the health data (Page 23, lines 19-21; this other data is used in the integration process).
Regarding claim 12, Sabach discloses receiving a voice sample (Page 22, lines 14-18) from the subject comprises receiving a voice sample from the subject during a voice call (Page 22, lines 14-18) in which the subject is participating (Page 22, lines 14-18; subject calls seeking cardiac condition estimation).
Regarding claim 13, Sabach discloses prompting the subject to elicit the voice sample (Page 29, lines 24-34 and Page 30, lines 14-17 voice sampling can be conducted manually by the subject and it can be a recording, so subject is eliciting what sample to send in).
Regarding claim 14, Sabach discloses outputting to a display device (Page 33, lines 12-14) a representation of the subject's cardiac health (Page 33, lines 12-14).
Regarding claim 15, Sabach discloses a non-transitory computer readable medium (Page 14, lines 33-34) having a computer program stored thereon (Page 15, lines 20-22) for determining cardiac health of a subject using voice analysis (Page 16, lines 11-15; the computer code is meant to implement the flow charts, see Figure 6A), the computer program comprising instructions (Page 16, lines 11-15) for causing one or more processors (Page 14, lines 25-28) to: receive a voice sample from the subject (Figure 6A, element 602); store a baseline voice sample (Page 22, lines 32-34, the reference value is taken from the subject and is compared to the voice samples and Page 8, lines 15-17 discloses the reference voice features being stored in a other healthy and/or pathological voice samples), wherein each individual of the group of individuals has at least one statistical characteristic that is similar to a statistical characteristic of the subject (Page 22, lines 32-34 and Page 23, lines 1-9; the subject’s sample is compared to a threshold if the characteristic is similar to the group of data points, i.e. the group of individuals, in the database above a threshold then they are determined to be in a pathological condition and the opposite hold true and the characteristic is interpreted as shown in Page 4, lines 15-20 being a statistical characteristic) and wherein the group of individuals includes at least one other individual than the subject (Page 23, lines 2-9; it is mentioned that in some embodiments the reference values are from the same subject, but adds that alternatively the reference can be provided from a database; also see Page 54, lines 11-13 that discloses that reference values are derived from a database that contains other healthy and/or pathological voice samples, which is interpreted to be other than the subjects measurements); determine one or more characteristics of the voice sample (Figure 6A, element 606; Page 27, lines 30-34 and Page 28, lines 1-3); and determine the subject's cardiac health by comparing the one or more characteristics (Figure 6A, element 608; and Page 16, lines 11-15; the computer code is meant to implement the flow charts using instructions that are processed by a processor and Page 8, lines 25-27 and Page 10, lines 7-11) of the voice sample to one or more characteristics of the baseline voice sample (Page 65, lines 21-26).
Sabach does not disclose determine the existence of a pulmonary edema condition in the subject affecting the subject's voice. 
However, Farrugia teaches receiving a sound sample from a subject (Page 14, lines 7-14) analyzing the sound, and comparing the sound to other data to determine a pulmonary condition (Page 14, lines 7-14) more specifically the existence of a pulmonary edema condition in the subject affecting the subject's voice (Page 14, lines 7-14 and Page 14, lines 19-21). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the cardiac condition in Sabach (Page 8, lines 25-27 and Page 10, lines 7-11), is a pulmonary edema condition as taught by Farrugia, in order to detect that specific condition and evaluate the subjects cardiac health based upon it (Farrugia; Page 14, lines 7-14 and Page 14, lines 19-21).
Regarding claim 16, Sabach discloses to determine the subject's cardiac health, the computer program comprises instructions (Page 16, lines 11-15) to determine the subject's cardiac health (Page 37, lines 13-15) using machine learning techniques (Page 37, lines 5-15).
Regarding claim 19, Sabach discloses the computer program comprising instructions (Page 16, lines 11-15) to determine a cardiac health trend (Page 25, lines 3-18) for the subject (Page 2, line 16) based on the subject's cardiac health determined at a first time (Page 25, lines 3-18; two voiced segments having suggestive trends and they clearly identify time intervals between the two, which suggests that one segment is measured before the other) and a second time (Page 25, lines 3-18), the second time occurring after the first time (Page 25, lines 3-18; two voiced segments having suggestive trends and they clearly identify time intervals between the two, which suggests that one segment is measured before the other).
Regarding claim 20, Sabach discloses the computer program comprising instructions (Page 16, lines 11-15) to stratify the subject into a risk category (Page 36, lines 20-21; a probability can be identified, the higher the probability the higher the risk and Page 30, lines 22-24 shows the capability of determining risk) based on the subject's cardiac health (Page 36, lines 20-21).
Regarding claim 21, Sabach discloses the baseline voice sample (Page 22, lines 32-34, reference value) is based on the subject (Page 22, lines 32-34, the reference value is taken from the same subject but at samples which are known to be healthy and/or pathologic) and the group of individuals (Page 23, lines 2-9; it is mentioned that in some embodiments the reference values are from the same subject, but adds that additionally the reference can be provided from a database; also see Page 54, lines 11-13 that discloses that reference values are derived from a database that contains other healthy and/or pathological voice samples).
Regarding claim 22, Sabach discloses to determine one or more characteristics of the voice sample (Page 27, lines 30-34 and Page 28, lines 1-3) the computer program comprises instructions for causing one or more processors (Page 16, lines 11-15; the computer code is meant to implement the flow charts, see Figure 6A) to determine a frequency distribution of the voice sample (Page 25, lines 19-28 and Page 4, lines 12-14; frequency is one of the voice features and it is shown that one can calculate the distribution of any one of the features); and wherein to determine the subject's cardiac health (Page 8, lines 25-27 and Page 10, lines 7-11) the computer program comprises instructions for causing one or more processors (Page 16, lines 11-15; the computer code is meant to implement the flow charts, see Figure 6A) to determine the subject's cardiac health based on the frequency distribution of the voice sample (Page 8, lines 25-27, Page 10, lines 7-11, and Page 25, lines 19-28 the cardiac health is determines based on a feature and frequency distribution is shown to be one of the extracted/analyzed voice features).
Regarding claim 23, Sabach discloses the computer program comprising instructions (Page 16, lines 11-15; the computer code is meant to implement the flow charts, see Figure 6A) to receive health data associated with the subject (Page 23, lines 19-21 this data is received by a display/keyboard Page 14, lines 31-32) and wherein to determine the subject's cardiac health (Page 8, lines 25-27 and Page 10, lines 7-11) the computer program (Page 16, lines 11-15) comprises instructions to determine the subject's cardiac health based on the health data (Page 23, lines 19-21; this other data is used in the integration process).


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/146690 SABACH et al., hereinafter “Sabach”, in view of CN 106214176 Farrugia et al., hereinafter “Farrugia”, further in view of US 2008/0287753 Parlikar et al., hereinafter “Parlikar” (cited previously).
Regarding claim 11, Sabach discloses determining the subject's cardiac health (Page 8, lines 25-27 and Page 10, lines 7-11) comprises receiving the subjects medical history (Page 23, lines 19-21; the system is capable of receiving medical history and any physiological tests done previously) and wherein determining the subject's cardiac health comprises determining the subject's cardiac health based on the subjects medical history (Page 23, lines 19-21; this other data is used in the integration process).
Sabach does not disclose receiving whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction and wherein determining the subject's cardiac health comprises determining the subject's cardiac health based on whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction.
However, Parlikar discloses a system that detects a cardiac condition (Abstract) and teaches receiving whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction (Para 22, received via user interface in Figure 1, element 110) and wherein determining the subject's cardiac health (Para 22) comprises determining the subject's cardiac health based on whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction (Para 22; classify each of these estimates as one of low, normal, or high, and predict or detect a type of circulatory shock based in part on one or more values of the received measurements and estimates). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified receiving information regarding the subject’s experience with ejection fraction as taught by Parlikar, in the invention of Sabach, in order to help predict the cardiac condition based on prior or current medical history (Parlikar, Para 22).
Regarding claim 24, Sabach discloses to determine the subject's cardiac health (Page 8, lines 25-27 and Page 10, lines 7-11) the computer program comprises instructions for causing one or more processors (Page 16, lines 11-15; the computer code is meant to implement the flow charts, see Figure 6A).
Sabach does not disclose receive whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction; and wherein to determine the subject's cardiac health the computer program comprises instructions for causing one or more processors to determine the subject's cardiac health based on whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction.
However, Parlikar discloses a system that detects a cardiac condition (Abstract), uses a computer executed instruction set (Para 40), and teaches receive whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction (Para 22, received via user interface in Figure 1, element 110); and wherein to determine the subject's cardiac health (Para 22) the computer program (Para 40) comprises instructions for causing one or more processors to determine the subject's cardiac health based on whether the subject has experienced or is experiencing preserved ejection fraction or reduced ejection fraction (Para 22; classify each of these estimates as one of low, normal, or high, and predict or detect a type of circulatory shock based in part on one or more values of the received measurements and estimates).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified receiving information regarding the subjects experience with ejection fraction as taught by Parlikar, in the invention of Sabach, in order to help predict the cardiac condition based on prior or current medical history (Parlikar, Para 22).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Regarding the argument made against the secondary reference Farrugia, examiner respectfully disagrees and maintains the previous rejection. The reference of Sabach discloses mostly all of the limitations of claim 1 as shown in the rejection made above. As the abstract in Sabach discloses it is a method of analyzing ‘voice’ samples to determine a cardiac condition. Examiner relied on Farrugia not to teach the method, as this was already taught by Sabach. Farrugia was used as a teaching reference to teach that a user could use sound signals to measure or analyze a pulmonary edema condition. Sabach discloses a variety of cardiac conditions, but fails to teach pulmonary edema. However, it does teach the effect the heart has on the lungs (Page 19, lines 22-27) and is therefore capable of detecting lung/cardiac related conditions. So as long as there is a reference, Farrugia, to teach that pulmonary edema can be diagnosed through sound signals, the two references can be used together, as they are an obvious combination to one of ordinary skill in the art, which would meet the claim features as currently recited. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792